DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on June 7, 2021 and September 24, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




Claims 1 – 15 and 17 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 19 of U.S. Patent No. (US 10,894,220). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter recited in the present application is already disclosed in the patented claims.

With respect to claim 1, the US Patent discloses a drawing device, comprising a housing having a cavity therein; a display screen sealingly rotatably coupled to the housing, an inner surface of which forms an enclosure with the cavity; a powder contained within the enclosure, the powder being removably adherent to the inner surface of the display screen; a first stylus controller supported on an exterior of the housing; and at least one positioning structure supported in the enclosure coupled to the first stylus controller to move a first stylus in a first set of directions that are parallel to a first axis, the first stylus removing the powder from the inner surface of the display screen through contact with the inner surface of the display screen (See Claim 1 of the US Patent).

Referring to claim 2, the US Patent sets forth a drawing device, further comprising a second stylus controller supported on the exterior of the housing, wherein the at least one positioning structure is coupled to the second stylus controller to move the first stylus in a second set of directions that are parallel to a second axis (See Claim 2 of the US Patent).

In regards to claim 3, the US Patent teaches a drawing device, wherein the second axis is orthogonal to the first axis (See Claim 3 of the US Patent).

Regarding claim 4, the US Patent shows a drawing device, wherein the at least one positioning structure additionally moves a second stylus in the first set of directions via the first stylus controller and in the second set of directions via the second stylus controller, the second stylus removing the powder from the inner surface of the display screen through contact with the inner surface of the display screen (See Claim 5 of the US Patent).

With regards to claim 5, the US Patent discloses a drawing device, further comprising a display screen rotation controller supported on the exterior of the housing and controlling rotation of the display screen relative to the housing (See Claim 6 of the US Patent).

Referring to claim 6, the US Patent sets forth a drawing device further comprising a rotation structure coupled to the display screen rotation controller and positioned within the cavity of the housing to reorient the display screen (See Claim 7 of the US Patent).
 
In regards to claim 7, the US Patent teaches a drawing device, wherein the display screen can form part of a display screen assembly having a feature permitting manual rotation thereof (See Claim 8 of the US Patent).

Regarding claim 8, the US Patent shows a drawing device, wherein the inner surface of the display screen is planar (See Claim 9 of the US Patent).



With respect to claim 9, the US Patent discloses a drawing device, wherein the first axis is parallel to the inner surface of the display screen (See Claim 10 of the US Patent).

Referring to claim 10, the US Patent sets forth a drawing device, wherein the inner surface of the display screen is planar, and the first and second axes are parallel to the inner surface of the display screen (See Claim 4 of the US Patent).

In regards to claim 11, the US Patent teaches a drawing device, wherein one of an assembly of the display screen and the housing has a set of detents that are regularly angularly displaced and engaged by a biasable feature on another of the assembly of the display screen and the housing, the display screen being rotatable upon application of a threshold torque force thereon (See Claim 11 of the US Patent).
 
Regarding claim 12, the US Patent shows a drawing device, wherein the housing has a pan to which loose powder can fall that is positioned below a seal between the housing and the display screen (See Claim 12 of the US Patent).
 
With regards to claim 13, the US Patent discloses a drawing device, comprising a housing having a cavity therein; a display screen sealingly coupled to the housing, an inner surface of which forms an enclosure with the cavity; a powder contained within the enclosure, the powder being removably adherent to the inner surface of the display screen; a first stylus controller supported on an exterior of the housing; and at least one positioning structure supported in the 

Referring to claim 14, the US Patent sets forth a drawing device, further comprising a second stylus controller supported on the exterior of the housing, wherein the at least one positioning structure is coupled to the second stylus controller to simultaneously move the first stylus and the second stylus in a second set of directions that are parallel to a second axis (See Claim 14 of the US Patent).

In regards to claim 15, the US Patent teaches a drawing device wherein the second axis is orthogonal to the first axis (See Claim 15 of the US Patent).

Regarding claim 17, the US Patent shows a drawing device, wherein the at least one positioning structure simultaneously moves the first stylus and the second stylus in a first of the second set of directions (See Claim 16 of the US Patent).

With respect to claim 18, the US Patent discloses a drawing device as claimed in claim 13, wherein the at least one positioning structure comprises a first set of pulleys; a first endless cable routed around the first set of pulleys and having a delivery portion and a return portion; wherein the first stylus is coupled to the delivery portion of the first endless cable; and wherein 

Referring to claim 19, the US Patent discloses a drawing device wherein the at least one positioning structure comprises a second set of pulleys; and a second endless cable routed around the second set of pulleys and having a delivery portion and a return portion, wherein the first stylus is coupled to the delivery portion of the second endless cable that is simultaneously moved with the delivery portion of the first endless cable in a first direction, and wherein the second stylus is coupled to the return portion of the second endless cable that is simultaneously moved with the return portion of the first endless cable in a second direction opposite the first direction (See Claim 18 of the US Patent).
  
In regards to claim 20, the US Patent sets forth a drawing device, wherein the at least one positioning structure comprises a third set of pulleys; a third endless cable routed around the third set of pulleys and having a delivery portion and a return portion; a fourth set of pulleys; and a fourth endless cable routed around the fourth set of pulleys and having a delivery portion and a return portion, wherein the first stylus and the second stylus are coupled to the delivery portion of the third endless cable and the fourth endless cable that simultaneously move in a third direction (See Claim 19 of the US Patent).

Allowable Subject Matter

Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244. The examiner can normally be reached Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
March 19, 2022




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861